DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 & 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naghavi et al. (U.S. Patent Application 2010/0185220 A1) and further in view of Prestidge (US 6,746,420 B1).
Claim 1:  Naghavi teaches –  
A surgical device [apparatus for ischemic conditioning treatment in a patient] (Abstract) for sensing a tissue property [sensors are added to the system for the detection of markers of ischemia and/or metabolism in tissues] (Para 0009), the surgical device comprising: 
a handle [feedback triggered handle and gun delivery systems] (Para 0057 and Figure 1A, Element 18); 
an outer shaft [a hollow member] (Figure 1A, Element 14 and the outer dark line border on Figure 2I) coupled to the handle (Figure 1A, Element 18); 
an inner shaft [an occluding mechanism] (Figure 1A, Element 16 and Figure 2I, Element 96 & 93) slidably [fixed to the end of the slide] (Para 0067) coupled to the outer shaft (Figure 1A, Element 14); and 

    PNG
    media_image1.png
    295
    195
    media_image1.png
    Greyscale
a sensing assembly (Figure 2I, Element 97) coupled to a distal portion of the outer shaft [a hollow member] (Figure 1A, Element 14), the sensing assembly including: 
a shuttle (Figure 2I, Element 92 & the walls of Element 94) having an anvil (Figure 2I, the Element that Element 97 is mounted to; See grey area in Drawing below) and a sensor (Figure 2I, Element 97) disposed on the anvil (Figure 2I, the Element that Element 97 is mounted to; See grey area in Drawing below) 
a compression housing (Figure 2I, the dark curved border that the grey area is mounted to; See dark curved line in the Drawing above) coupled to the distal portion of the outer shaft [a hollow member] (Figure 1A, Element 14 and the outer dark line border on Figure 2I), 
the compression housing located proximal to the anvil (as shown in Figure 2I); 
an expansion element [piston] (Figure 2I, Element 92, 93 & 96) disposed between a portion of the shuttle (Figure 2I, Element 92 & the walls of Element 94) and a portion of the compression housing (Figure 2I, the dark curved border that the grey area is mounted to; See dark curved line in the Drawing above); and
Naghavi fails to teach an expansion spring.  However, Prestidge teaches a spring (Figure 20, Element 74) in order to produce a spring force (Col. 8, Line 46-47).  The Examiner finds that the prior art contained the device of Naghavi which differed from the claimed device by the substitution of some components (the piston of Naghavi) with other components (the spring of Prestidge).  The Examiner finds that the substituted components and their functions were known in the art.  Naghavi teaches a generic piston and Prestidge teaches the specific construction of a spring.  Substituting the generic piston of Naghavi with the specific spring of Prestidge would have been known within the art as both provide forces.  The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  The Examiner contends that replacing a generic piston of Naghavi with the specific spring of Prestidge would have been predictable as provide forces.
It would have obvious to one ordinary skill in the art before the effective filing data of the claimed invention to replace the piston of Naghavi with the spring of Prestidge in order to produce a spring force (Col. 8, Line 46-47)
Naghavi fails to teach a release.  However, Prestidge teaches –
a fluid conduit (Figure 20, Element 53 & 77) disposed within the inner shaft (Figure 24, Element 92)
a release (Figure 20, Element 125, 126, 71, 72, 74, & 123) including a fixation arm (Figure 20, Element 126) coupled to the shuttle (Figure 20, Element 110) and an engagement arm (Figure 20, Element 71) extending proximally from the shuttle, wherein the fixation arm defines an opening (as shown in Figure 20, Element 72) and the engagement arm defines an elliptical opening [elliptical retaining stop 71] and wherein the fluid conduit (Figure 20, Element 53) extends through the opening of the fixation arm and the elliptical opening of the engagement arm (as shown in Figure 20, Element 71), the release movable between a locked position (as shown in Figure 20), where the engagement arm is engaged to a surface (Figure 20, Element 72) of the fluid conduit (Figure 20, Element 53), and an unlocked position (as shown in Figure 20), where the engagement arm is disengaged from the surface (Figure 20, Element 72) of the fluid conduit (Figure 20, Element 53) in order for controlled release [release of the latch by finger pressure] (Col. 8, Line 37-38)
It would have obvious to one ordinary skill in the art before the effective filing data of the claimed invention to modify the device of Naghavi with release as taught by Prestidge in order for controlled release [release of the latch by finger pressure] (Col. 8, Line 37-38)
Claim 2/1:  Naghavi teaches further comprising a bladder coupled to the fluid conduit, the bladder configured to apply pressure to target tissue when fluid is introduced to the bladder [air inflation and deflation of an attached bladder can be provided] (Para 0068).
Examiner’s Note:  The Examiner contends that in the broadest most reasonable interpretation the bladder is indirectly coupled to the fluid conduit by its nature of being in the same device.
Claim 3/1:   Naghavi teaches wherein the shuttle is configured to transition from an open configuration to a closed configuration in response to longitudinal movement of the inner shaft (as shown in Figure 2I). 
Claim 6/1:  Naghavi teaches wherein engagement of the release by the inner shaft when the shuttle is advanced distally causes the shuttle to advance proximally (See Figure 2I).  Naghavi fails to teach the engagement arm.  However, Prestidge teaches wherein distal movement of the engagement arm of the release by the inner shaft, when the shuttle is advanced distally, cases the engagement arm of the release to disengage the surface of the fluid conduit thereby enabling the shuttle to move proximally (as shown in Figure 20 & 21) in order for controlled release [release of the latch by finger pressure] (Col. 8, Line 37-38)
It would have obvious to one ordinary skill in the art before the effective filing data of the claimed invention to modify the device of Naghavi with release as taught by Prestidge in order for controlled release [release of the latch by finger pressure] (Col. 8, Line 37-38)
Claim 7/6/1:  Naghavi teaches further comprising a bladder coupled to the fluid conduit [air inflation and deflation of an attached bladder can be provided] (Para 0068), the bladder configured to expand and compress target tissue (Figure 2I, Element 98) when the shuttle is in a closed configuration (See Figure 2I Bottom Drawing).

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naghavi et al. (U.S. Patent Application 2010/0185220 A1) and Prestidge (US 6,746,420 B1) and further in view of Kao (CN 103037814 A1; translation referenced and enclosed prior).
Claim 4/1:  Naghavi fails to teach the release.  Prestidge fails to teach apply pressure to the fluid conduit.  However, Kao teaches wherein the release (Figure 1A, Element 122) is configured to apply pressure to the fluid conduit [fluid] (Figure 14A, Element 102 and Para 0049) to lock the shuttle [shuttle sheath 120] (Figure 1A, Element 120) in position relative to the outer shaft [outer shaft 114] (Figure 1A, Element 114) in order to couple the proximal and distal ends (Para 0052)
It would have obvious to one ordinary skill in the art before the effective filing data of the claimed invention to modify the device of Naghavi and Prestidge with pressure as taught by Kao in order to couple the proximal and distal ends (Para 0052).
Examiner’s Note:  The applied pressure is being interpreted as coming from the locking mechanism that is preventing the movement of the outer shaft and the shuttle.  As the lock would keep the fluid conduit from separating.
Claim 5/4/1:   Naghavi teaches the expansion element [piston] (Figure 2I, Element 92, 93 & 96).  However, Prestidge teaches a spring (Figure 20, Element 74) in order to produce a spring force (Col. 8, Line 46-47).  The Examiner finds that the prior art contained the device of Naghavi which differed from the claimed device by the substitution of some components (the piston of Naghavi) with other components (the spring of Prestidge).  The Examiner finds that the substituted components and their functions were known in the art.  Naghavi teaches a generic piston and Prestidge teaches the specific construction of a spring.  Substituting the generic piston of Naghavi with the specific spring of Prestidge would have been known within the art as both provide forces.  The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  The Examiner contends that replacing a generic piston of Naghavi with the specific spring of Prestidge would have been predictable as provide forces.
It would have obvious to one ordinary skill in the art before the effective filing data of the claimed invention to replace the piston of Naghavi with the spring of Prestidge in order to produce a spring force (Col. 8, Line 46-47).
	Naghavi fails to teach the release.  However, Prestidge teaches wherein the pressure applied by the release (Figure 20, Element 125, 126, 71, 72, 74, & 123) to the fluid conduit (Figure 20, Element 53) is greater than the pressure exerted by the expansion spring (Figure 20, Element 123 and other springs) to the shuttle (Figure 20, Element 110) in order for controlled release [release of the latch by finger pressure] (Col. 8, Line 37-38)
It would have obvious to one ordinary skill in the art before the effective filing data of the claimed invention to modify the device of Naghavi with release as taught by Prestidge in order for controlled release [release of the latch by finger pressure] (Col. 8, Line 37-38)
Examiner’s Note:  The applied pressure is greater by the nature of the device being held in place, whereas if the other elements exerted greater pressure then the other elements would pull the device apart into pieces.

Claim(s) 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naghavi et al. (U.S. Patent Application 2010/0185220 A1) and further in view of Prestidge (US 6,746,420 B1) and Kao (CN 103037814 A1; translation referenced and enclosed prior).
Claim 8:  Naghavi teaches – 
A method of sensing a tissue property [sensors are added to the system for the detection of markers of ischemia and/or metabolism in tissues] (Para 0009) with a tissue property sensing device [apparatus for ischemic conditioning treatment in a patient] (Abstract), the method comprising: 
positioning a sensing assembly (Figure 2I, Element 97) of a tissue property sensing device about target tissue (Figure 2I, Element 98 and See the Drawing below)

    PNG
    media_image2.png
    289
    694
    media_image2.png
    Greyscale

engaging to transition the sensing assembly from an open configuration to a closed configuration (Figure 2I and See the Drawing below)

    PNG
    media_image3.png
    274
    681
    media_image3.png
    Greyscale

compressing the target tissue disposed in the sensing assembly (Figure 2I and See the Drawing below); and

    PNG
    media_image4.png
    254
    651
    media_image4.png
    Greyscale


sensing a tissue property [sensors are added to the system for the detection of markers of ischemia and/or metabolism in tissues] (Para 0009) 
Naghavi fails to teach a release.  However, Prestidge teaches –
engaging an engagement arm (Figure 20, Element 71) of a release (Figure 20, Element 125, 126, 71, 72, 74, & 123) to release the engagement arm (Figure 20, Element 71) 
a fluid conduit (Figure 20, Element 53) extending through the engagement arm (Figure 20, Element 71) in order for controlled release [release of the latch by finger pressure] (Col. 8, Line 37-38)
It would have obvious to one ordinary skill in the art before the effective filing data of the claimed invention to modify the device of Naghavi with release as taught by Prestidge in order for controlled release [release of the latch by finger pressure] (Col. 8, Line 37-38)
Naghavi and Prestidge fail to teach to release pressure applied against a fluid conduit.  However, Kao teaches wherein the release (Figure 1A, Element 122) is configured to apply pressure to the fluid conduit [fluid] (Figure 14A, Element 102 and Para 0049) in order to couple the proximal and distal ends (Para 0052)
It would have obvious to one ordinary skill in the art before the effective filing data of the claimed invention to modify the device of Naghavi and Prestidge with pressure as taught by Kao in order to couple the proximal and distal ends (Para 0052). 
Claim 9/1:  Naghavi teaches wherein engaging causes an expansion element to apply force to a shuttle to move the shuttle from a distal position relative to the tissue property sensing device to a proximal position (See Figure 2I).
Naghavi teaches the expansion element [piston] (Figure 2I, Element 92, 93 & 96).  However, Prestidge teaches a spring (Figure 20, Element 74) in order to produce a spring force (Col. 8, Line 46-47).  The Examiner finds that the prior art contained the device of Naghavi which differed from the claimed device by the substitution of some components (the piston of Naghavi) with other components (the spring of Prestidge).  The Examiner finds that the substituted components and their functions were known in the art.  Naghavi teaches a generic piston and Prestidge teaches the specific construction of a spring.  Substituting the generic piston of Naghavi with the specific spring of Prestidge would have been known within the art as both provide forces.  The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  The Examiner contends that replacing a generic piston of Naghavi with the specific spring of Prestidge would have been predictable as provide forces.
It would have obvious to one ordinary skill in the art before the effective filing data of the claimed invention to replace the piston of Naghavi with the spring of Prestidge in order to produce a spring force (Col. 8, Line 46-47).
Naghavi fails to teach a release.  However, Prestidge teaches –
engaging the engagement arm (Figure 20, Element 71) of the release (Figure 20, Element 125, 126, 71, 72, 74, & 123) causes a biasing force applied by an expansion spring (Figure 20, Element 74) to move a shuttle (Figure 20, Element 110) from a distal position in order for controlled release [release of the latch by finger pressure] (Col. 8, Line 37-38)
It would have obvious to one ordinary skill in the art before the effective filing data of the claimed invention to modify the device of Naghavi with release as taught by Prestidge in order for controlled release [release of the latch by finger pressure] (Col. 8, Line 37-38)
Claim 10/8:  Naghavi teaches further comprising engaging a lock after the sensing assembly is transitioned to the closed configuration (Para 0080 and Figure 2I).  Naghavi fails to teach a release arm.  However, Prestidge teaches –
disengaging the engagement arm (Figure 20, Element 71) of release arm (Figure 20, Element 125, 126, 71, 72, 74, & 123) in order for controlled release [release of the latch by finger pressure] (Col. 8, Line 37-38)
It would have obvious to one ordinary skill in the art before the effective filing data of the claimed invention to modify the device of Naghavi with release as taught by Prestidge in order for controlled release [release of the latch by finger pressure] (Col. 8, Line 37-38)
Claim 11/10/8:  Naghavi teaches a closed configuration and sensing (Figure 2I).  Naghavi fails to teach a release arm.  However, Prestidge teaches –
disengaging the engagement arm (Figure 20, Element 71) of release arm (Figure 20, Element 125, 126, 71, 72, 74, & 123) in order for controlled release [release of the latch by finger pressure] (Col. 8, Line 37-38)
It would have obvious to one ordinary skill in the art before the effective filing data of the claimed invention to modify the device of Naghavi with release as taught by Prestidge in order for controlled release [release of the latch by finger pressure] (Col. 8, Line 37-38)
Claim 12/11/10/8:  Naghavi teaches further comprising engaging the lock after sensing the tissue property (Figure 2I and Para 0080) and transitioning the sensing assembly from the closed configuration to the open configuration, wherein engaging the lock causes the sensing assembly to unlock (Figure 2I and Para 0080).
Naghavi fails to teach a release arm.  However, Prestidge teaches –
engaging the engagement arm (Figure 20, Element 71) of release arm (Figure 20, Element 125, 126, 71, 72, 74, & 123) to unlock (Figure 23) in order for controlled release [release of the latch by finger pressure] (Col. 8, Line 37-38)
It would have obvious to one ordinary skill in the art before the effective filing data of the claimed invention to modify the device of Naghavi with release as taught by Prestidge in order for controlled release [release of the latch by finger pressure] (Col. 8, Line 37-38)
Claim 13/12/11/10/8:  Naghavi teaches further comprising decompressing the target tissue prior to transitioning the sensing assembly from the closed configuration to the open configuration (Figure 2I; Para 0068 and Claim 24 & 26).
Examiner’s Note:  In order for the occlusion and decompression to be controlled based on the sensed markers, the sensors would need to be in the closed position as an open position would not allow the sensing to occur.
Claim 14/8:  Naghavi teaches wherein compressing includes increasing pressure in a bladder fixed to the sensing assembly [air inflation and deflation of an attached bladder can be provided] (Para 0068).
Claim 15/8:  Naghavi teaches further comprising the sensing assembly when in the closed configuration, wherein compressing includes delivering fluid to the balloon to increase the pressure of the bladder when the sensing assembly in the closed configuration [air inflation and deflation of an attached bladder can be provided] (Para 0068; Claim 24 & 26 and Figure 2I).
Naghavi fails to teach locking in the manner claimed.  However, Kao teaches –
locking (Figure 1A, Element 122) in order to couple the proximal and distal ends (Para 0052)
It would have obvious to one ordinary skill in the art before the effective filing data of the claimed invention to modify the device of Naghavi with release as taught by Kao in order to couple the proximal and distal ends (Para 0052)
Response to Arguments
Applicant’s arguments, see Page 6, filed 08/23/2022, with respect to the Specification Objections have been fully considered and are persuasive.  The Objections of the Specification have been withdrawn. 
Applicant’s arguments, see Page 6, filed 08/23/2022, with respect to the 35 U.S.C. § 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) rejections of the Claims have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on the manner in which the references were applied in the prior rejection of record.  No pertinent arguments remain.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793